Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 03-21-2020. This application has PRO of 62/822,491, 03-22-2019.
Claims 1, 4-7, 9-11, 14-17, and  19-20 have been amended by Examiner’s AMENDMENT; Claims 2-3, and 12-13 have been cancelled, by EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 06-25-2020, and 08-25-2022 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.







USC § 101 Analysis
Claims 1, 11, and 20, and dependent claim(s) 4-10, and 14-19, are directed to a technical solution to a technical problem associated with employing a plurality of parameters of a user representation model capturing each unique user represented in a first data set, and regarding each user data object and one or more first data labels within the set, training a machine learning model using the representation model to fuse the first data label with the first data object, generating a user representation model output, and subsequent to further generating a first data object representation using a convolutional neural network, fusing the first data object representation and the user representation model to further generate a user conditional object representation, and subsequent to generating a joint embedding space for housing performed comparisons between projections of the user conditional object representation and the one or more first data labels, updating the plurality of parameters representative of the user representation model based on a maximum similarity of the projections within the housing, and further generating a fused second object representation capturing sequential relationships within the second object representation, yielding improvements by exploiting a user’s object representation history corresponding to captured sequential relationships, without needing to retrain the machine learning model, as detailed in Applicant’s specification, including ¶¶6-29, 130-138, and 200-254, specifically, 
“at least data storage having stored thereon the machine learning model, the machine learning model comprising a plurality of parameters representative of a user representation model; 
at least one processor, in conjunction with at least one computer memory, configured to:
receive a first data set comprising one or more first data objects associated with one or more first data labels, each of the one or more first data objects associated with a user represented by user data:
train the machine learning model by:
		for each unique user representation in the user data:
for each first data object associated with the unique user representation in the user data: 
process, with the user representation model, [[the]] a respective first data object and associated one or more first data labels to fuse the respective first data object and the one or more first data labels associated with the respective first data object to generate a user representation model output; 
generate, using a convolutional neural network, a first data object representation of the respective first data object; 
fuse the first data object representation and the user representation model output to generate a user conditional object representation; 
generate a joint embedding space for comparing projections of the user conditional object representation and the one or more first data labels associated with the respective first data object; 
update the plurality of parameters
store the trained machine learning model in the at least one computer memory;
wherein the computer processor is configured to fuse the respective first data object and the one or more first data labels associated with the respective first data object by:
generating a second data object representation of the respective first data object; 
generating a first data label representation for a sum of the one or more first data labels associated with the respective first data object; 
fusing the second data object representation and the first data label representation; and
processing the fused second data object representation and first data label representation with a plurality of parameters for capturing sequential relationships within data to store interrelationships between respective fused second data object representation and first data label representations”.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.



35 USC § 103 
Closest prior art of record, Non-Patent Literature (NPL), Toor, Non-Patent Literature (NPL), Li, 2019, and Socher (US 11,113,598), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Between 7th of August 2022, and 25th August 2022, Examiner and attorney Rita Guo discussed prior art including Non-Patent Literature (NPL) Latent Embeddings for Zero-shot Classification, Xian, 2016, Semantic Autoencoder for Zero-Shot Learning, Kodiriv, 2017, Toward Open-Set Face Recognition, Gunther, 2017, Kaufhold (US 9,990,687, Audhhasi (US 10,019,438), Socher (US 11,113,598), and Jin (US 10,026,020).
On 26th of August, Examiner and attorney agreed upon authorized claim amendments pursuant to attached agenda. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 4-7, 9-11, 14-17, and  19-20 have been amended by Examiner’s AMENDMENT; Claims 2-3, and 12-13 have been cancelled, by EXAMINER’S AMENDMENT ---

AMENDMENT TO CLAIMS
Please see authorized Examiner Amendments encapsulated within attached Applicant interview agenda.

Allowable Subject Matter
Claims 1, 4-11, and 14-20, are allowed.
The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Non-Patent Literature (NPL), Toor, Non-Patent Literature (NPL), Li, 2019, and Socher (US 11,113,598) disclose fusing object representations generated within a convolutional neural network within a joint embedding space and comparing projections of the representations based on a loss function measuring errors based on similarity to ground truths, they do not explicitly disclose: 
“at least data storage having stored thereon the machine learning model, the machine learning model comprising a plurality of parameters representative of a user representation model; 
at least one processor, in conjunction with at least one computer memory, configured to:
receive a first data set comprising one or more first data objects associated with one or more first data labels, each of the one or more first data objects associated with a user represented by user data:
train the machine learning model by:
		for each unique user representation in the user data:
for each first data object associated with the unique user representation in the user data: 
process, with the user representation model, [[the]] a respective first data object and associated one or more first data labels to fuse the respective first data object and the one or more first data labels associated with the respective first data object to generate a user representation model output; 
generate, using a convolutional neural network, a first data object representation of the respective first data object; 
fuse the first data object representation and the user representation model output to generate a user conditional object representation; 
generate a joint embedding space for comparing projections of the user conditional object representation and the one or more first data labels associated with the respective first data object; 
update the plurality of parameters
store the trained machine learning model in the at least one computer memory;
wherein the computer processor is configured to fuse the respective first data object and the one or more first data labels associated with the respective first data object by:
generating a second data object representation of the respective first data object; 
generating a first data label representation for a sum of the one or more first data labels associated with the respective first data object; 
fusing the second data object representation and the first data label representation; and
processing the fused second data object representation and first data label representation with a plurality of parameters for capturing sequential relationships within data to store interrelationships between respective fused second data object representation and first data label representations”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent 1, 11, and 20, and dependent claim(s) 4-10, and 14-19, are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Prior art below is made of record and NOT relied upon, though it is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    8541
    5317
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682